Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims filed on 03/08/2022 have been acknowledged. 
Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4, 6, 7, 8, 9, 10, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that treatment with anti-PD-1 prior to proper priming leads to an increase in the frequency of dysfunctional PD1+CD38+CD8+ T cells and failure of therapy. Specifically, at least more than 4% of CD38+ cells in the PD1+CD8+ T cell population were present in tumor samples in 100% of melanoma patients non-responsive to either anti-PD1 or anti-PD1 x CTLA4 treatment, indicating that the CD38+PD1+CD8+ T cells fraction in the tumor microenvironment (TME) can be a biomarker for post-therapeutic outcome using a 4% cutoff point. Further, most patients have sub-optimally primed CD8+ T cells in the TME prior to therapy, and it was determined that the fraction of CD38+PD1+CD8+ T cells in tumor samples obtained prior to therapy from non-responders was significantly higher compared to responders, with 25% of PD-1+CD8+ T cells expressing CD38 in non-responders vs less than 5% in responders. Moreover, 80% of the non-responders had more than 10% CD38+ T cells in the PD1+CD8+ T population compared to only 22% of responders; thus, it was concluded that CD38+PD1+CD8+ T cells fraction in the TME can also be a biomarker of therapeutic response prior to therapy with anti-PD-1 using a 10% cutoff point. Lastly, it was shown that the CD38+ fraction of circulating PD-1+CD8+ T cells showed more than a 5% decline at 9 weeks vs 3 weeks following anti-PD-1 therapy in 93% of responders whereas non-responders showed a stabilization or increase in the CD38+ fraction in PD1+CD8+ T cells (see Example 5). 
The prognostic/predictive value of CD38+T cells on the therapeutic outcome of anti-PD-1 therapy in cancer patients was based specifically on the subpopulation of PD1+CD8+ T cells expressing CD38 in the tumor microenvironment, not on CD38 expression in total infiltrating T cells nor in any population of circulating T cells. As presently written, however, claim 1 requires a practitioner to first determine if the circulating T cells (i.e. CD4+, CD8+, γδ T cells, etc.) expressing CD38 is more than 4% of the total CD8 T cell population in the tumor microenvironment in step (a), administer an anti-CD38 therapy to a subject with more than 4% of the total CD8 T cells expressing CD38 in step (b); and repeat until the amount of circulating T cells expressing CD38 measures 4% or less of total circulating CD8 T cells in the subjects tumor microenvironment. Similarly, in claim 8, the anti-CD38 compound is administered if the total number of T cells expressing CD38 in the tumor microenvironment measures 4% or more of total CD8 T cells in the tumor microenvironment in part (b) and an anti-PD-1/PD-L1 therapeutic is administered when the amount of circulating T cells expressing CD38 measures 4% or less of total circulating CD8 T cells in the tumor microenvironment.  Based on the claims, it is unclear if CD38 expression should be determined in 1) total circulating T cells, 2) total circulating CD8+ T cells, 3) total T cells in the TME (e.g. tissue-infiltrating T cells), or 4) total CD8+ T cells in the tumor microenvironment since each of these groups represents a distinct population/subpopulation of T cells. T cells present in the tumor (e.g. tissue-infiltrating T cells) are not considered circulating T cells, and vice versa. As such, the claims appear to be combining limitations that are incongruous with each other. Additionally, while changes in phenotype, function and metabolism of peripheral immune cells may be a critical readout for changes in systemic immunity, they are unlikely representative of changes directly induced by tumors. Therefore, immune cells that physically reside inside tumors are likely the best source of information about the tumor-immune cell interactions (Schnell, see entire document, in particular, Section 5) (Schnell, Annette, et al. Biomedicines 6.1 (2018): 25). Thus, the prognostic/predictive value of CD38 expression on clinical responsiveness or non-responsiveness to immunotherapy may differ from the cutoff point at 4% for different population of T cells (e.g. circulating vs tissue-infiltrating T cells) as well as patient populations. 
Further, as stated above, for post-therapy, 100% of patients are predicted to be responsive to anti-PD-1 treatment when CD38 expression on the total number of PD1+CD8+ T cells in the TME is less than or equal to the arbitrary cutoff at 4%. In contrast, for pre-therapy, 80% of patients are predicted to be responsive to anti-PD-1 treatment when CD38 expression on the total number of PD1+CD8+T cells in the TME is less than or equal to the arbitrary cutoff at 10%. It is unclear if the CD38 expression on PD1+CD8+ T cells in patients pre-therapy would have a similar predictive value for responsiveness to anti-PD-1 treatment if the cutoff had been arbitrarily set to 4% as was done in the post-therapy study. Nevertheless, as presently written, the claims encompass depleting CD38+ T cells measuring 4% or more of circulating T cells (or CD8+ T cells) in a subject prior to administration of an immunotherapy (e.g. immune checkpoint inhibitor, cancer vaccine, etc.) in order to enhance the efficacy of said therapy. As such, the patient population include those in which CD38 is expressed on less than 10% of T cells prior to therapy and whom have already been predicted to be responsive to immunotherapy based on the results of Example 5.  Thus, there does not appear to be any practical reason to administer an anti-CD38 therapy prior to an immunotherapy (i.e. immune checkpoint inhibitor and/or cancer vaccine) in subjects in which CD38 is expressed on 10% or less of CD8+ T cells who would otherwise be responsive to said immunotherapy. 
 The method of claim 11 does not require a practitioner to detect the presence of CD38+ T in a sample from a subject after administration of the anti-CD38 compound in step (b) to determine if the CD8 T cells expressing CD38 measures 4% or less prior to administration of the anti-PD-1/PD-L1 therapy in step (d). Therefore, “the sample” recited in step (d) is the same sample of step (b) having 4% or more of CD8 T cells expressing CD38. As such, step (d) can never be performed since the amount of CD8+ T cells expressing CD38 in the sample still measures more than 4% of total CD8 T cells, which has been shown to be positively correlated with non-responsiveness to cancer therapy (see Example 5 of Specification). 
Lastly, claims 17 and 19-20 recite methods of reversing resistance to or enhancing the efficacy of immune therapy in a subject comprising administering a compound that downregulates/inhibits the biological activity of CD38 (i.e. an anti-CD38 compound such as a monoclonal Ab) if the level of CD38+ T cells in a sample from the subject measures 4% or less of the T cells in the sample; however, patients in which CD38 expression measures 4% or less of the PD1+CD8+ T cell population in the tumor microenvironment are predicted to be responsive to anti-PD-1 therapy. Therefore, there does not appear to be any practical reason to administer an anti-CD38 therapy to subjects who would already be responsive to immunotherapy. 
Therefore, it would require undue trial and error experimentation to practice the claimed invention whereby one of ordinary skill in the art would not be able to determine if CD38 expression should be measured in 1) total circulating T cells, 2) total circulating CD8+ T cells, 3) total T cells in the TME (e.g. tissue-infiltrating T cells), or 4) total CD8+ T cells in the tumor microenvironment in order to predict non-responsiveness or responsiveness to immunotherapy. Further, there is no practical reason to administer an anti-CD38 compound to patients that have already been predicted to be responsive to, for example, anti-PD1 therapy. 


Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C.  112(a), Applicant argues that claim 1 as amended would not require undue trial and error experimentation to practice. Specifically, amendments to claim 1 clarify that a composition comprising an effective amount of a compound that decreases the activity of CD38 on T cells in the subject’s tumor microenvironment is administered to a subject with more than 4% of the total CD8 T cells expressing CD38. After treatment with the CD38 depleting compound, the circulating T cells are quantified to determine the expression of CD38 in the subject’s tumor microenvironment, and receive additional treatment with the anti-CD38 compound until the amount of circulating T cells expressing CD38 measures 4% or less of the total circulating CD8 T cells in the subject’s tumor microenvironment. 
In response to Applicant’s arguments, the amendments to the claims do not clarify in which population of T cells CD38 expression is to be measured in order to predict which cancer patients will be unresponsive to immunotherapy and should be treated with an anti-CD38 compound prior to administration of said immunotherapy. As stated above, it is unclear if CD38 expression should be determined in 1) total circulating T cells, 2) total circulating CD8+ T cells, 3) total T cells in the TME (e.g. tissue-infiltrating T cells), or 4) total CD8+ T cells in the tumor microenvironment since each of these groups represents a distinct population/subpopulation of T cells. Thus, the prognostic/predictive value of CD38 expression on clinical responsiveness or non-responsiveness to immunotherapy may differ from the cutoff point at 4% for different population of T cells (e.g. circulating vs tissue-infiltrating T cells) as well as patient populations.
Applicant has argued that the claimed invention is not obvious and that the rejections under 35 U.S.C. 103 should be withdrawn. In view of the newly added limitations in claims 1, 4, 8, 11, and 17, the rejections of record have been withdrawn


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644